DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 to examine the amendment filed on 8/4/2022 has been entered.

Response to Amendment
	The amendment filed on 8/4/2022 has been entered.  Claims 16-32 are pending in the application.  Claims 1-15 are cancelled.  Claims 31-32 are new.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24, 27, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkman et al. (US 2011/0144429 A1).
Regarding claim 24, Finkman discloses a fluid management system (see Figs. 1-5), comprising:
a pump (pump 48) configured to pump a fluid from a fluid supply source through the system at a first fluid flow rate selected for a therapeutic purpose (see par. [0027], the therapeutic purpose being to irrigate the target surgical site);
a processor (camera control unit CCU 44) configured to control the pump (pump 48) (see par. [0028]); and
a scope device (endoscope 22) coupled to the pump (pump 48) to deliver the fluid to a target surgical site (see par. [0027]), the scope device (endoscope 22) including an elongated shaft (insertion tube 23) extending from a distal end thereof (see par. [0024]), the elongated shaft (insertion tube 23) including a camera (optical assembly 27) (see par. [0025] and [0028]), the camera transmitting video feedback relating to the target surgical site to the processor (camera control unit CCU 44) (see par. [0025] and [0028]), 
wherein the processor (camera control unit CCU 44) includes image recognition software to detect variations in the video feedback (see par. [0028]) and automatically signals to the pump (pump 48) to adjust from pumping the fluid at the first fluid flow rate to pumping the fluid at a second fluid flow rate based on the variations to improve images from the camera (optical assembly 27) (see par. [0028] and [0047]-[0048]).

Regarding claim 27, Finkman discloses the system of claim 24, wherein the scope device (endoscope 22) further includes a temperature sensor (sensor 42) located on the elongated shaft (insertion tube 23) (see par. [0030]).

Regarding claim 32, Finkman discloses the system of claim 24, wherein each of the first fluid flow rate and the second fluid flow rate is greater than zero (see par. [0047]-[0048], the flow rate of the system is adjusted by predetermined increments above or below the minimum or maximum flow rates, which are all greater than zero).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17, 21-22, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Finkman et al. (US 2011/0144429 A1) in view of Germain et al. (US 2016/0303551 A1).
	Regarding claim 16, Finkman discloses a fluid management system (see Figs. 1-5), comprising:
a pump (pump 48) configured to pump a fluid from a fluid supply source through the system at a fluid flow rate (see par. [0027]);
a processor (camera control unit CCU 44) including a user interface (screen 46) (see par. [0028]), the processor (camera control unit CCU 44) being configured to control the pump (pump 48) to maintain the fluid flow rate within a target therapeutic fluid flow range based on a target therapeutic flow rate (see par. [0028] and [0047]-[0048]), the processor (camera control unit CCU 44) receiving video feedback relating to a target surgical site (see par. [0025] and [0028]); and
a scope device (endoscope 22) coupled to the pump (pump 48) to deliver the fluid to the target surgical site (see par. [0027]), the scope device (endoscope 22) including a flexible elongated shaft (insertion tube 23) extending from a distal end of the scope device (endoscope 22) (see par. [0024]), the elongated shaft (insertion tube 23) including at least two sensors (optical assembly 27 and fluid sensor 42) at a distal portion (distal end 26) of the elongated shaft (insertion tube 23) so that, when the distal portion (distal end 26) of the elongated shaft (insertion tube 23) is positioned adjacent to the target surgical site, the at least two sensors (optical assembly 27 and fluid sensor 42) are positioned within a body lumen adjacent to the target surgical site, the at least two sensors (optical assembly 27 and fluid sensor 42) transmitting sensor data relating to the target surgical site to the processor (camera control unit CCU 44) (see Fig. 1, par. [0025], [0028]-[0030], and [0047]-[0048]),
wherein the processor (camera control unit CCU 44) automatically signals to the pump (pump 48) to adjust from pumping the fluid at the target therapeutic flow rate to pumping the fluid at a different flow rate based on the video feedback (see par. [0028] and [0047]-[0048]).
However, Finkman fails to state the user interface allowing a user to input a set of system operating parameters, the processor determining a target therapeutic flow rate based on the set of system operating parameters.
Germain teaches a fluid management system (see Fig. 16) wherein the processor (controller 545) includes a user interface (touch screen 565), the user interface (touch screen 565) allowing a user to input a set of system operating parameters (selected pressure — see par. [0080]), the processor determining a target therapeutic flow rate based on the set of system operating parameters (see par. [0080]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkman to include the user interface allowing a user to input a set of system operating parameters, the processor determining a target therapeutic flow rate based on the set of system operating parameters, as taught by Germain, in order to achieve and maintain a selected parameter in the system during a procedure based on the physician's expertise (see Germain par. [0080]).

Regarding claim 17, modified Finkman teaches the system of claim 16 substantially as claimed.  Finkman further teaches wherein one (fluid sensor 42) of the at least two sensors (optical assembly 27 and fluid sensor 42) is a pressure sensor (see par. [0029]).

Regarding claim 21, modified Finkman teaches the system of claim 16 substantially as claimed.  Finkman further teaches wherein one (fluid sensor 42) of the at least two sensors (optical assembly 27 and fluid sensor 42) is a temperature sensor (see par. [0030]).

Regarding claim 22, modified Finkman teaches the system of claim 16 substantially as claimed. However, modified Finkman fails to explicitly state that the fluid supply source is a fluid bag.
Germain teaches a fluid management system (see Fig. 16) wherein the fluid supply source (fluid source 535) is a fluid bag (see Fig. 16, par. [0104]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Finkman by making the fluid supply source be a fluid bag since Germain teaches that fluid bags are typical fluid supply sources known in the art of fluid management systems (see Germain par. [0104]).

Regarding claim 31, modified Finkman teaches the system of claim 16 substantially as claimed.  Finkman further teaches wherein each of the target therapeutic flow rate and the different flow rate is greater than zero (see par. [0047]-[0048], the flow rate of the system is adjusted by predetermined increments above or below the minimum or maximum flow rates, which are all greater than zero).

Claims 18-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Finkman et al. (US 2011/0144429 A1) in view of Germain et al. (US 2016/0303551 A1), as applied to claim 16 above, further in view of Williams et al. (US 2010/0228222 A1).
Regarding claim 18, modified Finkman teaches the system of claim 16 substantially as claimed.  However, modified Finkman fails to state a heating assembly, the heating assembly configured to heat the fluid to a target temperature.
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2) which further comprises a heating assembly (heating assembly 309) configured to heat the fluid to a target temperature (see par. [0222]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Finkman to include a heating assembly as taught by Williams in order to optionally maintain the temperature of the fluid delivered by the system when enabled by a user for a particular procedure (see Williams par. [0222]).

Regarding claim 19, modified Finkman teaches the system of claim 16 substantially as claimed.  Finkman further teaches wherein the processor (camera control unit CCU 44) further includes a display screen (screen 46) configured to display the sensor data in real time (see par. [0028], the video images are images produced by optical assembly 27).
However, modified Finkman fails to state that the display screen is configured to display the fluid flow rate in real time.
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2 and 38) wherein the processor (processor 2050) includes a display screen (see Fig. 38) configured to display the fluid flow rate (flow section 4092 of Fig. 38) in real time (see Fig. 38, par. [0260]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of modified Finkman to display the flow rate in real time as taught by Williams in order to display operating parameters and alarms to the user to allow the user to start or stop the system when necessary (see Williams par. [0260]).

Regarding claim 23, modified Finkman teaches the system of claim 16 substantially as claimed. However, modified Finkman fails to state a weight sensor for measuring a weight of the fluid supply source in real time.
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2) comprising a weight sensor for measuring a weight of the fluid supply source (fluid bags 902/904) in real time (see par. [0274]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Finkman to include a weight sensor as taught by Williams in order to monitor the fluid deficit (i.e. the amount of fluid within the patient) of the system (see Williams par. [0274]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Finkman et al. (US 2011/0144429 A1) in view of Germain et al. (US 2016/0303551 A1) and further in view of Williams et al. (US 2010/0228222 A1), as applied to claim 19 above, and further in view of Koolbergen et al. (US 2016/0331888 A1).
Regarding claim 20, modified Finkman teaches the system of claim 19 substantially as claimed. However, modified Finkman fails to state wherein if the processor detects that the fluid flow rate is outside of the target therapeutic fluid flow range, a visual alert is displayed on the display screen.
Koolbergen teaches a fluid management system (see Fig. 1) wherein if the processor (control unit 5) detects that the fluid flow rate is outside of the target therapeutic fluid flow range, a visual alert is displayed on the display screen (display device 16) (see par. [0129]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Finkman to include wherein if the processor detects that the fluid flow rate is outside of the target therapeutic fluid flow range, a visual alert is displayed on the display screen, as taught by Koolbergen, in order to visibly and/or audibly alarm the user when certain parameters exceed their threshold (see Koolbergen par. [0129]).

Claims 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Finkman et al. (US 2011/0144429 A1), as applied to claim 24 above, in view of Germain et al. (US 2016/0303551 A1).
Regarding claim 25, Finkman discloses the system of claim 24. However, Finkman fails to state that the processor includes a user interface allowing a user to input a set of system operating parameters.
Germain teaches a fluid management system (see Fig. 16) wherein the processor (controller 545) includes a user interface (touch screen 565) allowing a user to input a set of system operating parameters (see Germain par. [0080]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkman to include a user interface as taught by Germain in order to allow an experienced physician to input specific parameters to be maintained by the system for a particular procedure (see Germain par. [0080]).

Regarding claim 29, Finkman discloses the system of claim 24. However, Finkman fails to explicitly state that the fluid supply source is a fluid bag.
Germain teaches a fluid management system (see Fig. 16) wherein the fluid supply source (fluid source 535) is a fluid bag (see Fig. 16, par. [0104]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkman by making the fluid supply source be a fluid bag since Germain teaches that fluid bags are typical fluid supply sources known in the art of fluid management systems (see Germain par. [0104]).

Claims 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Finkman et al. (US 2011/0144429 A1), as applied to claim 24 above, in view of Williams et al. (US 2010/0228222 A1).
Regarding claim 26, Finkman discloses the system of claim 24, wherein the processor (camera control unit CCU 44) includes a display screen (screen 46) configured to display the video feedback in real time (see par. [0028]).
However, Finkman fails to state that the display screen is configured to display the fluid flow rate in real time.
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2 and 38) wherein the processor (processor 2050) includes a display screen (see Fig. 38) configured to display the fluid flow rate (flow section 4092 of Fig. 38) in real time (see Fig. 38, par. [0260]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the display screen of Finkman to display the flow rate in real time as taught by Williams in order to display operating parameters and alarms to the user to allow the user to start or stop the system when necessary (see Williams par. [0260]).

Regarding claim 28, Finkman discloses the system of claim 24. However, Finkman fails to state a heating assembly, the heating assembly configured to heat the fluid to a target temperature.
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2) which further comprises a heating assembly (heating assembly 309) configured to heat the fluid to a target temperature (see par. [0222]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkman to include a heating assembly as taught by Williams in order to optionally maintain the temperature of the fluid delivered by the system when enabled by a user for a particular procedure (see Williams par. [0222]).

Regarding claim 30, Finkman discloses the system of claim 24. However, Finkman fails to state a weight sensor for measuring a weight of the fluid supply source in real time.
Williams teaches a fluid management system (fluid management unit 100, see Fig. 2) comprising a weight sensor for measuring a weight of the fluid supply source (fluid bags 902/904) in real time (see par. [0274]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Finkman to include a weight sensor as taught by Williams in order to monitor the fluid deficit (i.e. the amount of fluid within the patient) of the system (see Williams par. [0274]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 16, 24, and their dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783